Citation Nr: 0830994	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1997.  He died in August 2003.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to service 
connection for the cause of the veteran's death. 


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2003 as the result of acute 
coronary occlusion vs. fatal arrhythmia, due to 
arteriosclerotic heart disease.

2.  The medical evidence of record is at least in equipoise 
as to whether the veteran's death was due to a disease of 
service origin. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran died due to heart 
disease that he developed while on active duty.  For the 
reasons that follow, the Board agrees and grants service 
connection for the cause of the veteran's death.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

During his lifetime, the veteran was service connected for 
lumbosacral strain with degenerative changes, Lyme disease, 
carditis/chest pain, snapping scapular syndrome, 
photodermatitis of the back, pigment dispersion syndrome with 
pigmentary glaucoma, a hiatal hernia with gastroesophageal 
reflux disease status post cholescystectomy, and chronic 
obstructive pulmonary disease.  The Board also notes that the 
veteran was denied service connection for coronary artery 
disease in an October 2001 RO decision.

The appellant's argument that the veteran developed heart 
disease during service is based on inservice complaints of 
chest pain.  Between 1982 and the veteran's separation from 
military service in February 1997, the veteran complained of 
chest pains and palpitations on numerous occasions.  Testing, 
including electrocardiogram, echocardiogram, twenty four hour 
Holter monitoring and exercise stress testing, revealed no 
heart disease.  His complaints of chest pain were considered 
to be non-cardiac in nature, with diagnosis of carditis.  

The veteran's postservice medical history showed rapid 
development of coronary artery disease.  After service, the 
veteran again complained of chest pains, in December 1997.  
Further testing in early 1998, including twenty four hour 
Holter monitor, exercise stress testing and a nuclear 
perfusion scan, revealed no heart disease.  In May 1998, a 
diagnosis of chronic non-cardiac chest pain consistent with 
costochondritis was rendered by P.C., M.D..  The veteran was 
first diagnosed with coronary artery disease in August 1998 
after complaining of recent onset of exertional dyspnea.  He 
underwent an immediate angioplasty due to 60% stenosis in the 
left anterior descending artery and 80-90% stenosis in the 
right distal and proximal portion of the posterior descending 
coronary artery.  The veteran underwent additional surgeries 
and treatment for his coronary artery disease subsequent to 
this procedure.  

The veteran died in August 2003.  The cause of death, as 
listed on the Certificate of Death, was acute coronary 
occlusion vs. fatal arrhythmia due to arteriosclerotic heart 
disease.  The appellant contends, in essence, that the 
veteran's in-service complaints of chest pains and 
palpitations were symptoms of the onset or progression of the 
arteriosclerotic heart disease which killed him.  

The veteran's treating physician from 1997 to 2001, P.C., 
M.D., has opined that the veteran's long history of 
complaints of chronic chest pain, in retrospect, were likely 
angina.  He also opined that the negative stress test in 
January 1998 was a false negative test since the veteran had 
unstable angina requiring cardiac catheterization less than 
one year later.  P.C. stated that the natural history of 
coronary artery disease and atherosclerosis indicates the 
veteran had these conditions prior to leaving military 
service.  This is because the findings on cardiac 
catheterization and requirement for intervention [18 months] 
after retirement from service indicates that the cardiac 
disease had been present for many years and not identified.

A VA cardiologist also reviewed the medical evidence, but he 
concluded that the carditis shown during service was not 
likely related to the veteran's death.  This opinion was 
based on the negative cardiac catheterization during service 
and the fact that no arrhythmia was found on monitoring 
during service.  

On review of the file, the Board found that the medical 
question involved required additional development.  In May 
2007, the Board sent the file for an Independent Medical 
Expert opinion (IME) from an outside physician.  The 
requested opinion was provided in August 2007.

The IME states that the veteran's "obstructive coronary 
artery disease likely began at the end of his military 
service, while he was still active."  The reviewing 
physician explained that the veteran had several early risk 
factors for coronary artery disease, including "persistence 
of chest pain, particularly coupled with the [patient's] long 
history of smoking, hypertension and extremely strong family 
history [of coronary artery disease] in first degree 
relatives."  After discussing the veteran's history in 
considerable detail, the reviewer indicated that the veteran 
had a hiatal hernia and had his gallbladder removed, which 
could have contributed to his chest pain early in service, 
but as time progressed the second etiology (coronary artery 
disease) surfaced and was evidenced by chest pain.  The 
reviewer indicated that the veteran's medical history 
represented a very complex case with the potential of 
multiple confounding factors which made alternative diagnosis 
difficult in spite of the best efforts of the veteran's 
attending physicians.  The reviewer's opinion was that the 
veteran's coronary artery disease manifested prior to his 
discharge.

In light of the foregoing, the Board finds that the cause of 
the veteran's death first manifested during service.  While 
there are numerous opinions in the veteran's service 
treatment records that he did not have coronary artery 
disease, the later evidence and medical opinions show that 
the veteran's complaints of chest pain during the latter part 
of his active service were at least as likely as not the 
manifestation of the disease.  Accordingly, the Board 
concludes that service connection for the cause of the 
veteran's death is warranted.  See 38 C.F.R. § 3.312, supra.  

In light of the favorable decision, the Board finds that any 
VA deficiency in complying with VCAA is harmless error and 
that no useful purpose would be served by remanding the 
appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 
ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


